DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-10 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 15, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claim(s) 1, 3-4, and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bansal (US 2005/0020172).
With respect to claim 1, Bansal teaches multiple component spunbond nonwoven web comprising polymer sheath-core substantially continuous spunbond fibers wherein the sheath component comprises a blend comprising polyethylene and between about 5 and 30 weight percent of an acid copolymer selected from the group consisting of copolymers of ethylene with methacrylic acid, acrylic acid, or a combination thereof, metal salts of said copolymers (ionomer), and blends thereof, the core component comprises a polymer selected from the group consisting of polyesters and polyamides (paragraph [0008]). Examples 1A, 1B, and 4A-4C use an ethylene-methacrylic acid copolymer (paragraphs [0054] and [0071]).

With respect to claim 3, Bansal teaches all the limitations of claim 1 above. Bansal further teaches that ionomers suitable for use as the acid copolymer in the sheath component are prepared by partial neutralization of an acid copolymer with an ionizable metal compound (paragraph [0026]). Preferably between about 5 to 70 percent, more preferably between about 25 to 60 percent of the acid groups are neutralized with metal ions (paragraph [0026]). Preferred metal ions include sodium, zinc, lithium, magnesium, and combinations thereof (paragraph [0026]). In Examples 4A-4C an ethylene/methacrylic acid copolymer partially neutralized with sodium ions is used (paragraph [0071]).

With respect to claim 4, Bansal teaches all the limitations of claim 1 above. Bansal further teaches the ionomer preferably contains about 5 to 25 weight percent, preferably 8 to 20 acid content) (paragraph [0026]).

With respect to claim 7, Bansal teaches all the limitations of claim 1 above. Bansal further teaches polyamides suitable for use in the core component include nylon 6,6 (polyamide 66) and nylon 6 (polyamide 6) (paragraph [0030]).

With respect to claim 8, Bansal teaches all the limitations of claim 1 above. Bansal further teaches for uses in which the spunbond fabric is used without forming the composite sheet the spunbond fabric has a basis weight of between 40 to 238 g/m2, preferably between about 61 to 170 g/m2, most preferably between about 61 to 102 g/m2 (paragraph [0047]). When used in composite sheets, the basis weight of an individual spunbond layer can be much lower, for example basis weights between about 10 to 31 g/m2, preferably 17 to 24 g/m2 (paragraph [0047]).

With respect to claim 9, Bansal teaches all the limitations of claim 1 above. Bansal further teaches the multiple component spunbond web may be thermally bonded to one or more additional sheet-like layers to form a multi-layer composite sheet (paragraph [0041]). The one or more layers may be selected from the group consisting of meltblown nonwoven webs, spunbond nonwoven webs, carded nonwoven webs, air-laid nonwoven webs, wet-laid nonwoven webs, spunlaced nonwoven webs, knit fabrics, woven fabrics, and films (substrate layer) (paragraph [0041]). The spunbond web may be thermally bonded on one of its side (first side) to a meltblown web (substrate) (paragraph [0042]).

With respect to claim 10, Bansal teaches all the limitations of claim 1 above. Bansal further teaches in one embodiment a multi-layer composite sheet is formed by sandwiching a bicomponent meltblown web between two spunbond webs of the present invention (nonwoven composite comprising 2 layers of the nonwoven fabric) and bonding the layers together (paragraph [0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansal (US 2005/0020172) as applied to claim 1 above.
With respect to claim 2, Bansal teaches all the limitations of claim 1 above. Bansal further teaches the acid copolymers (ethylene/(meth)acrylic acid copolymer) preferably have a melt index in the range of about 5 to 50 g/10 min measured according to ASTM D-1238; 2.16 kg @ 190oC (paragraph [0027]).
The melt index range of Bansal substantially overlaps the claimed range in the instant claim 2. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Bansal, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 5, Bansal teaches all the limitations of claim 1 above. Bansal further teaches the weight ratio between the sheath component and the core component of the spunbond fibers is preferably between about 10:90 and 90:10, more preferably between about 30:70 and 70:30, and most preferably between about 40:60 and 60:40 (paragraph [0033]).
The sheath to core weight ratio range of Bansal substantially overlaps the claimed range in the instant claim 5. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have 

With respect to claim 6, Bansal teaches all the limitations of claim 1 above. Bansal further teaches that spunbond fibers generally have an average diameter of greater than about 5 micrometers (paragraph [0021]).
The fiber diameter range of Bansal substantially overlaps the claimed range in the instant claim 6. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Bansal, because overlapping ranges have been held to establish prima facie obviousness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bansal (US 2004/0092191) discloses multiple component meltblown webs in which the meltblown fibers include an ionomer on at least a portion of the peripheral surface thereof (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789